DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on June 27, 2022. Claims 1, 2, 4-8 remain pending. Claims 3 & 9-10 have been cancelled.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on June 27, 2022 have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Shionozaki (US 20190033957 A1 hereinafter, Shionozaki ‘957) in combination with Soma et al. (US 20180357473 A1 hereinafter, Soma ‘473)


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 & 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
1.	In Claim 1, lines 1-2 states in part “a storage medium storing a master program” and also states in line 9 in part “wherein, the processor executes the master program”  
2.	In Claim 2, lines 1-2 states in part “a storage medium storing a master program” and also states in line 10 in part “wherein, the processor executes the master program”
3.	In Claim 5, line 2 states in part “wherein, the processor executes the master program”  
4.	In Claim 6, line 2 states in part “wherein, the processor executes the master program”
5.	In Claim 7, line 2 states in part “wherein, the processor executes the master program”  
6.	In Claim 8, line 2 states in part “wherein, the processor executes the master program”
	In each of these cases, the claims makes reference to a “master program”. The use of “master program” is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As a result, the claims referenced above fail to comply with the written description requirement and are considered new matter.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 & 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shionozaki ‘957 in combination with Soma ‘473. 
Regarding claim 1; Shionozaki ‘957 discloses an agent device (Fig. 3, Agent Server 2), 
comprising: a storage medium (Fig. 3, Phoneme Storage Section 40) 
storing a master program (Fig. 3, Phoneme Generation Section 60 i.e. The phoneme DB generation section 60 includes a function of generating the phoneme DB stored in the phoneme storage section 40. Paragraph 0077) and a plurality of agent programs (i.e. An information processing system including: a storage section that holds a plurality of agent programs with different attributes. See Abstract)
and a processor (Fig. 3, Dialogue Processor 30) connected to the storage medium (i.e. Fig 3 shows wherein the Dialogue Processor 30 is connected to the Phoneme Storage Section 40):
wherein, the processor executes each of the plurality of agent programs to provide a service (i.e. The dialogue processing section 30 functions as a computational processing device and control device, and controls overall operation inside the agent server 2 by following various programs. The dialogue processing section 30 is realized by an electronic circuit such as a central processing unit (CPU) or a microprocessor, for example. In addition, the dialogue processing section 30 according to the present embodiment functions as a basic dialogue processing section 31, a character A dialogue processing section 32, a person B dialogue processing section 33, and a person C dialogue processing section 34. Paragraph 0070-0072), 
including creating a response and outputting the response to an output unit in response to an utterance of an occupant of a vehicle individually (i.e. The agent server 2 generates response speech with respect to uttered speech collected and transmitted by the client terminal 1, and transmits the response speech to the client terminal 1.  Paragraph 0064).
Shionozaki ‘957 does not expressly disclose the limitations as expressed below.
Soma ‘473 discloses wherein, the processor executes the master program to: recognize a request included in the occupant’s utterance (i.e. The server 3 receives data and a request from each of the agent device 1 or the portable terminal device 2, stores the data in a storage unit such as a database, executes a process according to the request, and transmits a processing result to the agent device 1 or the portable terminal device 2. The control unit 100 recognizes content of speech of the target user and a voice pitch at the time of speaking as the state of the target user on the basis of the voice detected by the voice input unit 192. Paragraphs 0032 & 0041) 
output the recognized request to each of the plurality of agent programs, acquire the response from each of the plurality of agent programs, and select one of the agent programs which outputs the response to the occupant's utterance to the output unit among the plurality of agent programs on the basis of the response created by each of the plurality of agent programs (i.e. The control unit 100 selects the content and the output mode of the information to be output according to the first emotion (STEP 112A in FIG. 5). The content of the information to be output may be various pieces of content, such as a question about a preference of the user, other questions and etc.  It is preferable for a tone of the output voice to be high. The control unit 100 outputs the information to one or both of the display unit 15 and the audio unit 17 according to the selected content and the selected output mode of the information to be output (STEP 114A in Fig. 5). The control unit 100 recognizes at least one of the operation information, the expression of the target user, the behavior of the target user, the voice of the target user and etc. Paragraphs 0063-0065).
Weider ‘191 and Soma ‘473 are combinable because they are from same field of endeavor of speech systems (Soma ‘473 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Weider ‘191 by adding the limitations as taught by Soma ‘473. The motivation for doing so would have been advantageous to provide a device capable of providing information without hindering attention of a driver by reserving information without presenting the information when a driving load is high and presenting the information when the driving load is low according to a driving load level of the driver. Therefore, it would have been obvious to combine Weider ‘191 with Soma ‘473 to obtain the invention as specified.

Regarding claims 2; Claim 2 contains substantially the same subject matter as Claim 1. Therefore, Claim 2 is rejected on the same grounds as claim 1. However, Claim 2 further discloses an utterance of an occupant of a vehicle. Weider ‘191 teaches at Paragraphs 006-0064 wherein the communication control system may be installed in an information processing apparatus such as a smartphone, a tablet terminal, or a PC, and may also be built into a home system, an in-vehicle system, or a client-server system including a client terminal and a server.

Regarding claim 4; Weider ‘191 discloses wherein the processor causes a display unit (Fig. 20, Display Section 106) to display the result of the response of each of the plurality of agent programs (i.e. The client terminal 1 is provided with a display, and it is possible to display an image of the agent, and additionally display utterances of the agent as text. Paragraph 0094)

Regarding claim 5; Shionozaki ‘957 as modified does not expressly disclose the limitations as expressed below.
Soma’473 discloses wherein the processor executes the master program to preferentially select one of the agent programs in which a time between the utterance timing of the occupant and the response is short (i.e. When the control unit 100 determines that a degree of likelihood of the user liking the sea is high, the control unit 100 may set an output frequency of information on the sea (news regarding the sea, topics regarding the sea, music regarding the sea, or introduction of the sea within a predetermined distance) to be higher than a predetermined reference, may set output content to be more detailed than a predetermined reference, may set an output time to be longer than a predetermined reference, or may be set, for example, an output sound volume to be higher than a predetermined reference. Paragraph 0072)
Weider ‘191 and Soma ‘473 are combinable because they are from same field of endeavor of speech systems (Soma ‘473 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Weider ‘191 by adding the limitations as taught by Soma ‘473. The motivation for doing so would have been advantageous to provide a device capable of providing information without hindering attention of a driver by reserving information without presenting the information when a driving load is high and presenting the information when the driving load is low according to a driving load level of the driver. Therefore, it would have been obvious to combine Weider ‘191 with Soma ‘473 to obtain the invention as specified.

Regarding claim 6; Soma’473 discloses wherein the processor executes the master program to preferentially select one of the agent programs having a high certainty factor for the response to the occupant’s utterance (i.e. For example, when the question output in STEP 114A in FIG. 5 is “Do you like the sea?”, a reaction of the user in STEP 116A in FIG. 5 has content such as an affirmative response to the question, and the reliability in STEP 118A in FIG. 5 is high, the control unit 100 determines that a likelihood of the user liking the sea is high. Further, for example, when the question output in STEP 114A in FIG. 5 is “Do you like the sea?”, the reaction of the user in STEP 116A in FIG. 5 is the content of the affirmative response to the question, and the reliability in STEP 118A in FIG. 5 is low, the control unit 100 determines that the likelihood of the user liking the sea is low. Paragraph 0068.)

Regarding claim 7; Soma’473 discloses wherein the processor executes the master program to normalize the certainty factors and selects one of the agent programs on the basis of the normalized results (i.e. When the determination result in STEP 106 in Fig. 5 is negative (NO in STEP 106 in Fig. 5), the control unit 100 determines the second emotion as the virtual emotion of the target vehicle X, and determinates a representation according to the second emotion (STEP 108B in FIG. 5 and STEP 110B in Fig. 5). Paragraph 0075)

Regarding claim 8; Soma’473 discloses wherein the processor executes the master program to preferentially select one of the agent programs in which the response displayed by the display unit has been selected by the occupant (i.e. The control unit 100 outputs the information to one or both of the display unit 15 and the audio unit 17 according to the selected content and the selected output mode of the information to be output (STEP 114A in Fig. 5). Paragraph 0064)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677